Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on May 2, 2022 has been entered.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 and 35 U.S.C. 119(e) as follows: 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/048149 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application, as indicated below.
Original claim 10 recites “... provide a measurement of movement for an image frame (74) in terms of rotation around each of said image capture device's X, Y and Z axes represented as quaternions;
back-project a plurality of nodes from an image sensor space to a 3-dimensional space according to a projection model for said lens to provide quaternion representations Q for each node of a correction grid;
rotate said quaternions Q according to said measurement of movement for an image frame;
project said rotated quaternions back to the image sensor space to form the correction grid (76)…”.
However, prior-filed application 15/048149 fails to provide adequate support or enablement for aforementioned feature limitations of original claim 10 above.
Accordingly, original claims 10-13 are not entitled to the benefit of the prior application 15/048149.

EXAMINER’S AMENDMENT
As previously indicated in the Notice of Allowance (NOA) of 2/3/2022, although Applicant cancelled original claims 1-9 in the preliminary amendment of 2/15/2019, original claims 10-13 were incorrectly renumber as claims 1-4. Therefore, in order to correct aforementioned issue, original claims 10-13 were renumbered as claims 1-4 via examiner’s amendment, as previously indicated in the NOA of 2/3/2022.

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Citations on IDS 05/02/2022 have been fully considered by the examiner, via RCE after Notice of Allowance (NOA), as indicated by search history attached. Furthermore, after having performed an updated search of prior art, including all feature limitations of independent claim 1, respectively, the examiner was not able to find prior art that teaches all feature limitations recited in claim 1, as claimed by the Applicant’s invention. Therefore, claims 1-4 are allowable for reasons previously indicated in NOA of 02/03/2022.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571)272-4979.  The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668